MEMORANDUM**
Michael Huftile, who is civilly committed pursuant to California’s Sexually Violent Predator Act, appeals pro se the district court’s judgment pursuant to 28 U.S.C. § 1915(e)(2) dismissing without prejudice his 42 U.S.C. § 1983 action alleging that Dr. Vognsen violated his constitutional rights while preparing an evaluative report used by the Sacramento Superior Court in Huftile’s civil commitment proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
The district court properly concluded that Huftile’s claims are barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) because they implicate the validity of his continuing confinement. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-41 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.